DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 9/1/2021 are acknowledged and have been fully considered.  Claims 1-19 are now pending.  No claims are canceled; claims 4, 18, and 19 are amended; claims 11-17 are withdrawn; no claims are new.
Claims 1-10, 18, and 19 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 6-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0149592, cited on IDS filed 8/30/2019) in view of Xu et al. (“Single-Crystal Metal Nanoplatelets: Cobalt, Nickel, Copper, and Silver”).
Lin et al. teaches metal nanoparticles on nanosilicate platelets (see abstract).  Lin et al. teaches that the metal can be selected from a group which includes copper (see [0012]).  Lin et al. teaches that the nanosilicate platelets can be phyllosilicate materials, including kaolin and talc (see [0011]). Lin et al. teaches that the nanoparticles exhibit better antimicrobial, sterilizing, and catalytic abilities, and are suitable for fields of biology, medicine, material, chemistry, etc. (see [0060]).
Lin et al. does not teach copper particles having a nanometric dimension; a first micro-sized dimension; and a second micro-sized dimension; wherein a mean size of the nanometric dimension is 100 nm or lower; wherein a mean size of the first micro-sized dimension is between 200 and 1000 nm; and wherein a mean size of the second micro-sized dimension is between 200 and 1000 nm.
Xu et al. teaches single-crystal metallic nanoplatelets including copper (i.e. Cu0, see abstract).  Xu et al. teaches two-dimensional (2D) structures such as nanoplates,

Regarding claims, 1, 6, 7, 18, and 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the copper nanoplatelets taught by Xu et al. in the composition of Lin et al.  One would be motivated to do so with a reasonable expectation of success as Lin et al. teaches copper particles, and Xu et al. teaches that the replacement of equiaxed-shaped metal particles with metal platelets, including copper metallic platelets, offers the opportunity to form thinner layers due to the efficiency of the surface coverage/unit volume of the anisotropically shaped platelets relative to spherical particles (see page 1904).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 8-10, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would .

Claims 1-3, 5-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0149592, cited on IDS filed 8/30/2019) and Xu et al. (“Single-Crystal Metal Nanoplatelets: Cobalt, Nickel, Copper, and Silver”) further in view of Motshekga et al. (“Microwave-assisted synthesis, characterization and antibacterial activity of Ag/ZnO nanoparticles supported bentonite clay”, of record).
The teachings of Lin et al. and Xu et al. have been set forth above.  Additionally, Lin et al. teach Ag, Au, Cu or Fe nanoparticles (see [0012]).  
Lin et al. and Xu et al. do not teach Zn(0) or Zn(II) nanoparticles.  Lin et al. and Chirsty et al. do not teach adding in additional nanoparticles of Ti, Sn, Zr, Fe, Co, Ni, V, Mo, W, Ce, La, Ga, Au or Ag or combinations thereof.
Motshekga et al. teaches composites of silver–zinc oxide nanoparticles supported on bentonite clay (see abstract).  Motshekga et al. teaches that amoung materials being used for the antibacterial activities, metal and metal oxides nanoparticles have attracted extensive interest. Motshekga et al. teaches nanoparticles are of interest because of their high reactivity due to the large surface area to volume ratio and that was observed that nanomaterials displayed significantly different properties at nanometer sizes as compared to the properties of the same material in bulk and that the properties of the materials are size and shape dependent at nano scale range (see page 439). Motshekga et al. teaches that examples of nanoparticles 2, WO3, SnO2, CuO and MgO (see page 439).  Motshekga et al. teaches the antibacterial properties of ZnO-NPs have been applied in food packaging materials to control food borne pathogens (see page 439). Motshekga et al. teaches Ag-NPs with another metal oxide such as zinc oxide nanoparticles (ZnO-NPs), would produce a material with strong antibacterial properties for both Gram negative and Gram positive bacteria (see page 439).  Motshekga et al. teaches that clay minerals are excellent fillers for metal composites, and teaches montmorillonite, sepionite, bentonite, palygorskite, halloysite and zeolite (see page 440).
Regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize CuO nanoparticles as taught by Motshekga et al. in the composition of Lin et al. and Xu et al.  One would be motivated to do so with a reasonable expectation of success to add additional antibacterial properties to the composition as taught by Motshekga et al.
Regarding claim 3, one skilled in the art would be motivated to manipulate the amount of the Cu(0) and CuO nanoparticles by routine experimentation, in order to optimize the desired effect of the resultant composition as Motshekga et al. teaches that nanomaterials displayed significantly different properties at nanometer sizes as compared to the properties of the same material in bulk and that the properties of the materials are size and shape dependent at nano scale range (see page 439). 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize silver–zinc oxide nanoparticles as taught by Motshekga et al. in the composition of Lin et al. and Xu et al.  One would be motivated to do so with a reasonable expectation of success to add .

Allowable Subject Matter
Claim 4 is allowed.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Applicant argues that would not be any reasonable expectation of improved phytotoxicity properties associated with the invention particles.  Applicant argues that having dimensions (i)-(iii) can be significant as compared to having less than all three dimensional characteristics as demonstrated in the examples of the present application (for example, invention particles with dimensions (i)-(iii) have better phytotoxicity properties than other particles falling outside of the ranges).  However, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further, Applicants have burden of explaining proffered data.  In the instant case, it is not clear that the examples establish the criticality of the claimed size ranges.  For example, Example 1 discloses 30 nm±10 nm mean thickness; 400 nm mean size of micro-sized dimensions with some crystals with micro-sized dimensions of as low as 60 nm and as 
Applicant’s arguments regarding amended claim 4 have been considered and are found to be persuasive in view of [0028], Figure 4 of the instant specification, and the arguments on page 9 of the remarks filed 9/1/2021.

Conclusion
Claim 4 is allowed.  Claims 1-3, 5-10, 18, and 19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Melissa L Fisher/           Primary Examiner, Art Unit 1611